 



Exhibit 10.1(b)

Navarre Draft 12/29/04

POST ACQUISITION

EMPLOYMENT AGREEMENT

     This Post Acquisition Employment Agreement (“Agreement”), dated ___, 2004,
is entered into by and among Gen Fukunaga, a Texas resident (“Executive”),
FUNimation Productions, Ltd., a Texas limited partnership (“Company”), and
Navarre Corporation, a Minnesota corporation (“Parent”).

R E C I T A L S

     A. This Agreement is being executed and delivered contemporaneously with
that certain Partnership Interest Purchase Agreement dated as of the date hereof
(the “Acquisition Agreement”), pursuant to which the holders of 100% of the
partnership interests in Company will be sold to certain wholly-owned subsidiary
companies of Parent (the “Acquisition”). Capitalized terms not otherwise defined
in this Agreement shall have the meaning ascribed to them in the Acquisition
Agreement.

     B. Executive is a founder of and the principal operating officer of
Company. Company has developed and acquired valuable information, know-how and
ideas relating to its business, all of which is regarded as valuable
confidential information. In the course of his employment, Executive has had
access to and has learned certain valuable and confidential information of
Company. During such period, Executive has also become knowledgeable about the
business of Company and has developed valuable relationships with the suppliers,
customers and other business associates of Company.

     C. Company and Parent wish to ensure the continued services of Executive in
order to provide for a smooth transition following the Acquisition, and
Executive is willing to continue his service to Company and Parent on the terms
and conditions hereinafter set forth.

     NOW, THEREFORE, the parties hereby agree as follows:

ARTICLE I
EMPLOYMENT

     1.01 Executive’s Service. From and after the Effective Date of this
Agreement (as defined in Section 3.01 below), Executive will be employed by the
Company as the Chief Executive Officer and President of the Company. He will
have such authority and responsibility, and shall serve in such capacities
consistent with that status. Executive shall also serve as a director on the
Board of Directors of the Company or similar body if the Company is an entity
other than a corporation (such governing body, the “Board”). Executive will
render such other services and duties, consistent with Executive’s position, as
may be requested of him from time to time by such Board. Executive shall report
only to the Chief Executive Officer or Chief Operating Officer of Parent. The
services of Executive are exclusive to the Company, and Executive will devote
substantially all of his business hours to providing services to the Company and
agrees to perform his duties under this Agreement faithfully and to the best of
his ability. Executive hereby confirms that he is under no contractual
commitments inconsistent with his obligations set forth in this Agreement.
Nothing herein shall prevent Executive from serving on the boards or act in an
advisory capacity of for-profit, non-profit or civic or charitable
organizations, so long as such board service and other advisory activities in
the aggregate do not materially interfere or conflict with his services to the
Company.

 



--------------------------------------------------------------------------------



 



ARTICLE II
COMPENSATION AND BENEFITS

     2.01 Base Salary. During the Term of this Agreement (as defined in
Section 3.01 below), the Company will pay to Executive a base salary of $350,000
per annum (the “Base Salary”), payable in equal installments on the Company’s
regular payroll dates during the term of this Agreement. On each anniversary of
the Effective Date, the Base Salary will be reviewed by the Company’s Board and
may be adjusted upwards based upon Executive’s level of performance. It is
acknowledged that the Company will withhold and deduct from such installment
payments such amounts as are required under federal, state and local law to be
withheld for income tax, Social Security and other withholding purposes.

     2.02 Performance Bonuses.

               (a) As additional compensation for Executive, Executive will be
eligible to receive an annual bonus up to 40% of Executive’s Base Salary for
each fiscal year (the “Annual Bonus”), based upon criteria determined by mutual
agreement of the Board and Executive. Parent and the Company acknowledge and
agree that the percentage of Executive’s Base Salary that constitutes the Annual
Bonus shall be commensurate to the percentages of other similarly situated
officers of the Company or Parent. Executive’s Annual Bonus shall be paid
annually not later than 45 days after the completion of the Company’s fiscal
year-end audit. The Annual Bonus shall be pro-rated for the period commencing on
the Effective Date and ending on March 31, 2005.

               (b) In addition to the Annual Bonus, Executive will be eligible
to receive bonuses based on the EBIT of the Companies’ (as such term is defined
in the Acquisition Agreement) as follows: (x) if the Companies’ cumulative EBIT
is in excess of $90,000,000 (the “First EBIT Target”) during Parent’s fiscal
years ending March 31, 2006, 2007, and 2008, Executive shall receive 5% of the
cumulative EBIT in excess of the First EBIT Target during such three year
period; and additionally, (y) if the Companies’ cumulative EBIT is in excess of
$60,000,000 (the “Second EBIT Target”) during Parent’s fiscal years ending
March 31, 2009 and 2010, Executive shall receive 5% of the cumulative EBIT in
excess of the Second EBIT Target during such two year period. Notwithstanding
the foregoing, in no event shall the bonus payable pursuant to this
Section 2.02(b) exceed $5,000,000 with respect to the First EBIT Target, nor
shall the bonus payable pursuant to this Section 2.02(b) exceed $4,000,000 with
respect to the Second EBIT Target.

For the purposes of this Agreement the term “EBIT” shall mean the net income of
the Companies, plus interest expense and Taxes, determined in accordance with
GAAP. Further, the calculation of EBIT shall be made based upon the same
principles set forth in Section 1.5(d) of the Acquisition Agreement.

     2.03 Stock Options.

               (a) Parent will grant to Executive, effective as of the Effective
Date of this Agreement, an option to purchase 250,000 shares of Parent’s common
stock, pursuant to the Navarre Corporation 2004 Stock Plan, at an exercise price
equal to the closing price of Navarre common stock on the date immediately
preceding the Effective Date of this Agreement as quoted on NASDAQ (the
“Option”). Further, if such grants are provided to other similarly situated
officers of the Company or Parent, Parent will provide an annual grant to
Executive of additional options to purchase Parent’s common stock in an amount
commensurate with his status and level of employment and in accordance with the
Company’s policies. The specific terms of the Option are set forth in the Stock
Option Agreement attached hereto as Exhibit A; however, the terms of any future
grants of stock options to Executive shall be commensurate with the terms
provided to other similarly situated officers of the Company or Parent, as shall
be determined by the Board of Directors of Parent.

2 of 10



--------------------------------------------------------------------------------



 



     2.04 Benefits. During the Term of this Agreement, Executive will be
entitled to participate in all benefit plans, retirement plans and fringe
benefits, including incentive arrangements (collectively, “Benefits”), available
to Company’s executives as a group and for which his status and level of
employment qualify him in accordance with the Company’s policies; provided,
however, Executive will be entitled to an aggregate of four weeks paid vacation
time; and provided further that such Benefits available to Executive shall be no
less favorable than the Benefits offered to similarly situated officers of the
Company or Parent. Any additional fringe benefits to Executive must be
determined and approved by the Board in amounts that are commensurate with the
services rendered.

     2.05 Expenses. All reasonable travel and incidental expenses incurred by
Executive in the performance of his duties under this Agreement will be
reimbursed by the Company provided that Executive complies with the Company’s
expense reimbursement policies and provides the Company with documentation for
such expenses in a form sufficient to sustain the Company’s deduction for such
expenses under Section 162 of the Internal Revenue Code of 1986, as amended (the
“Code”).

     2.06 D&O Insurance. Parent shall provide director’s and officer’s liability
insurance covering the actions of the Executive as an officer of the Company and
as a director of the Company from and after the Effective Date of this
Agreement, as applicable, in such amounts of coverage as shall be determined by
the Board of Directors of Parent.

     2.07 Compensation Upon Termination.

               (a) In the event this Agreement or Executive’s employment
hereunder is terminated for any reason by either party, Executive (or his heirs
or legal representatives) will be entitled to receive: (i) payment for accrued
vacation to the date of termination; (ii) payment owing to Executive pursuant to
Section 2.02 for the fiscal year prior to the year of termination (to the extent
any such payments were unpaid on the date of termination); and
(iii) reimbursement pursuant to Section 2.05 of expenses incurred through the
date of termination.

               (b) If Executive’s employment under this Agreement is terminated
by the Company pursuant to Section 3.02(d) (without Cause) or by Executive
pursuant to Section 3.02(e) (for Good Reason), then Executive will also be
entitled to: continued payment, as severance, of his salary pursuant to
Section 2.01, plus an amount equal to his maximum Annual Bonus payable pursuant
to Section 2.02(a) if this agreement is terminated prior to March 31, 2006 or an
amount equal to the Annual Bonus paid to Executive with respect to the prior
fiscal year of Parent if terminated after March 31, 2006, in either case, for
the lesser of (x) the remaining term of this Agreement as provided in
Section 3.01 or (y) two years.

               (c) If Executive’s employment under this Agreement is terminated
due to disability pursuant to Section 3.02(b), Executive will be entitled to
payment of his base salary pursuant to Section 2.01 up until the date Executive
begins receiving benefits under the Company’s disability benefits plan and
payment of the Annual Bonus pursuant to Section 2.02 to which Executive would
have been entitled for the fiscal year in which such disability occurred,
prorated to the date of disability.

               (d) If Executive’s employment under this Agreement is terminated
other than pursuant to Sections 3.02(a) (Death), (b) (Disability), (d) (without
Cause) or (e) (for Good Reason), Executive shall not thereafter be entitled to
receive any salary or other payments or benefits under this Agreement, other
than payment pursuant to Section 2.01 of salary earned through the date of
termination.

               (e) The Company may elect in its sole discretion to pay any
compensation due Executive after termination in a lump sum.

3 of 10



--------------------------------------------------------------------------------



 



ARTICLE III
TERM; TERMINATION

     3.01 Term. The term of this Agreement (the “Term”) begins upon the Closing
Date as such term is defined in the Acquisition Agreement (hereafter, the
“Effective Date of this Agreement”) and expires on the date five years after the
Effective Date of this Agreement, unless terminated earlier in accordance with
Section 3.02 hereof. In the event the Acquisition Agreement is terminated and
the Acquisition is not consummated, this Agreement shall not become effective
and shall be deemed for all purposes null and void.

     3.02 Termination.

               (a) Death. Executive’s employment under this Agreement terminates
without further notice upon his death.

               (b) Disability. The Company may, by notice to Executive or his
legal representative, terminate Executive’s employment under this Agreement if
the Board of the Company determines in good faith that Executive is physically
or mentally incapacitated and has been unable for one hundred twenty (120) days
in any 360-day period to perform his duties under this Agreement.

               (c) Termination by the Company for Cause. The Company may
terminate Executive’s employment under this Agreement for Cause (as defined
below), effective immediately upon notice of such termination. For these
purposes “Cause” means:

                  (i) Executive’s willful and continued failure (other than any
such failure resulting from (x) Executive’s incapacity due to physical or mental
illness or death, (y) any such actual or anticipated failure after the issuance
of a notice of termination by Executive for Good Reason (as defined below), or
(z) the Company’s active or passive obstruction of the performance of
Executive’s duties and responsibilities) to perform substantially the duties and
responsibilities of Executive’s position with the Company after a written demand
for substantial performance, signed by a majority of the Board, is delivered to
Executive, which demand specifically identifies the manner in which the Board
believe that Executive has not substantially performed his duties or
responsibilities;

                  (ii) Executive’s conviction by a court of competent
jurisdiction for felony criminal conduct;

                  (iii) Executive’s willful conduct which is (x) fraudulent, or
(y) violates the Company’s or the Parent’s Code of Ethics and which, in the case
of (x) and (y) above, is demonstrably and materially injurious to the Company or
its reputation, monetarily or otherwise; or

                  (iv) Executive’s violation of Articles IV, V or VI of this
Agreement.

No act, or failure to act, on Executive’s part will be deemed “willful” unless
committed or omitted by Executive in bad faith and without a reasonable belief
that his act or failure to act was in the best interest of the Company.
Executive will not be terminated for Cause unless and until the Company has
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the entire membership of the Board at a
meeting called and held for such purpose (after reasonable advance written
notice to Executive, not to be less than 30 days with respect to 3.02(c)(i)
above, and an

4 of 10



--------------------------------------------------------------------------------



 



opportunity for Executive, together with Executive’s counsel, to be heard by
said Board), finding that, in the good faith opinion of said Board, Executive’s
conduct constituted Cause for termination and specifying the particulars thereof
in detail. Solely with respect to issues arising out of 3.02(c)(i), the Company
shall not be allowed to terminate this Agreement pursuant to this
Section 3.02(c) if Executive has cured such conduct within thirty (30) days
following delivery of such notice.

               (d) Termination by Executive for Good Reason. Executive may
terminate his employment with the Company hereunder at any time for Good Reason.
“Good Reason” means, without Executive’s express written consent, any of the
following:

                  (i) the assignment to Executive of any duties inconsistent
with Executive’s status or position with the Company, or a substantial
alteration in the nature or status of Executive’s responsibilities from those in
effect immediately prior to the Acquisition;

                  (ii) a reduction by the Company in Executive’s annual base
salary as the same may be increased from time to time;

                  (iii) a reduction to the percentage of Executive’s Base Salary
that constitutes his potential Annual Bonus pursuant to Section 2.02(a) of this
Agreement;

                  (iv) a reduction to the percentage of the Company’s EBIT that
is payable as a bonus pursuant to Section 2.02(b) of this Agreement, or an
increase to the amount of Company EBIT that must be achieved prior to earning a
bonus pursuant to Section 2.02(b) of this Agreement;

                  (v) the relocation of the Company’s principal executive
offices to a location more than 75 miles from Fort Worth, Texas;

                  (vi) the Company requiring the Executive to be based anywhere
other than the Company’s principal executive offices except for required travel
on the Company’s business to the extent reasonably consistent with the Company’s
strategic business plan;

                  (vii) the Company or Parent requiring Executive to report to
any person other than as set forth in this Agreement; or

                  (viii) any material violation of this Agreement by the Company
which remains uncured after thirty (30) days following the delivery of
Executive’s written notice of such breach to the Company.

Executive acknowledges that he will not be entitled to terminate his employment
with the Company for Good Reason solely by reason of the consummation of the
transactions contemplated by the Acquisition (and any subsequent transactions
directly related thereto and contemplated thereby) or any change in his
reporting responsibilities to reflect the fact that the Company is a subsidiary
of Parent.

               (e) Termination by the Company without Cause. Subject to
Executive’s rights hereunder, the Company shall have the right to terminate this
Agreement for any reason upon sixty (60) days’ written notice to Executive.

               (f) Termination by Mutual Consent. The parties may terminate
Executive’s employment under this Agreement at any time by mutual consent.

5 of 10



--------------------------------------------------------------------------------



 



ARTICLE IV
INTELLECTUAL PROPERTY

     4.01 Intellectual Property. All right, title, and interest in and to all
inventions, patent applications, patents thereon, know-how and trade secret
information, and all copyrightable material, copyrights, and copyright
applications (collectively, “Intellectual Property”) that Executive conceives or
originates in the course of rendering services to the Company, and which
directly relate to the business of the Company, will be the sole and exclusive
property of the Company, and Executive hereby irrevocably assigns and conveys
the sole and exclusive right, title and interest therein, free and clear of any
liens or other encumbrances. Subject to the foregoing, such Intellectual
Property shall include, but not be limited to, Intellectual Property that:

               (a) Is based on any confidential or proprietary information of
the Company or Parent or of any vendor, supplier or customer of the Company;

               (b) Is related to the actual business of or research and
development of the Company and Parent;

               (c) Was developed with use of materials, employees, supplies or
facilities of the Company or Parent; or

               (d) Was funded by the Company or Parent.

     4.02 Assistance. Executive agrees to execute promptly any papers and
perform promptly any other reasonable acts necessary to assist the Company or
Parent to perfect all rights, including all Intellectual Property rights,
reserved or conveyed thereto hereunder. Executive agrees to render promptly aid
and assistance to the Company or Parent in any interference or litigation
pertaining to such Intellectual Property, and all reasonable expenses therefor
incurred by Executive at the request of the Company will be borne by the
Company.

     4.03 Disclosure of Intellectual Property. Executive will promptly disclose
to the Company all Intellectual Property conceived or originated pursuant to
4.01.

     4.04 Warranty. Executive warrants that in the event that Executive creates
any original materials or uses any proprietary information in rendering
services, to the best of his knowledge, none of such materials shall infringe
any copyrights, trade secrets, rights of privacy, or any other rights of others.

     4.05 Survival. Executive’s obligations under this Article IV shall survive
the termination or expiration of this Agreement, whether by mutual agreement of
the parties, termination pursuant to Section 3.02 hereof, or for any other
reason.

ARTICLE V
CONFIDENTIALITY

     5.01 Confidentiality. Executive acknowledges that his position with Seller
and his future services have brought and will bring Executive in close contact
with many confidential affairs of the Company and Parent, including, but not
limited to, information about costs, profits, financial data, markets, trade
secrets, sales, products, key personnel, pricing policies, customer lists,
development projects, operational methods, technical processes, plans for future
development, business affairs and methods and other information not readily
available to the public. In recognition of the foregoing, Executive covenants
and agrees that:

6 of 10



--------------------------------------------------------------------------------



 



               (a) Executive will keep secret all material confidential matters
of the Company and Parent which are not otherwise in the public domain and will
not disclose them to anyone outside of the Company or Parent, either during or
after the Term of this Agreement, except with the Company’s written consent and
except for such disclosure as is necessary in the performance of Executive’s
duties during the Term or as required by law or any legal proceeding; however,
prior to any such required disclosure, Executive shall have delivered notice of
such disclosure obligation to Parent and shall have used his best efforts to
provide Parent with the right to contest any such disclosure obligation and/or
to receive a protective order covering such disclosure; and

               (b) Executive will deliver promptly to the Company on termination
of his employment with the Company, or at any other time the Company may so
request, all memoranda, notes, records, reports and other documents (and all
copies thereof) containing confidential material relating to the Company and
Parent, which Executive may then possess or have under his control.

ARTICLE VI
COVENANT NOT TO COMPETE

     6.01 Non-Compete. Executive acknowledges that the businesses of the Company
and Parent are highly competitive and international in scope, that their
licenses are sourced and their products are marketed throughout the world, that
the Company and its affiliates compete in nearly all of their business
activities with other organizations which are or could be located in nearly any
part of the world and that the nature of Executive’s services, position and
expertise are such that he is capable of competing with the Company and Parent
from nearly any location in the world. Executive further acknowledges that all
services of Executive are exclusive to the Company, and that Executive’s
performances and services hereunder are of a special, unique, unusual,
extraordinary and intellectual character which gives them peculiar value, the
loss of which cannot reasonably or adequately be compensated in an action at law
for damages and that a breach by Executive of the terms of this Article VI will
cause the Company irreparable injury. In recognition of the foregoing Executive
covenants and agrees that during his employment with the Company and for a
period of 18 months thereafter (the “Restricted Period”) he will not, directly
or indirectly, as a principal, officer, director, shareholder, partner, member,
employee, consultant, independent contractor, agent or executive or in any other
capacity whatsoever, without the prior written consent of the Company and
Parent, do any of the following:

               (a) engage in the business of acquiring, licensing or
distributing music, home video, video games or software; but shall not include
activities related to the sales of music, home video, video games or software
directly to consumers via the Internet;

               (b) acquire any ownership of any kind in, or become associated
with or provide services to any other person, corporation, partnership, limited
liability company, business trust, association or other business entity (each an
“Entity”) engaged in the business of acquiring, licensing or distributing music,
home video, video games or software; but shall not include activities related to
the sales of music, home video, video games or software directly to consumers
via the Internet;

               (c) intentionally and knowingly solicit or attempt to solicit or
participate in the solicitation of or otherwise advise or encourage any then
employee, agent, consultant or representative of, or vendor or supplier to, the
Company or Parent to terminate his, her or its relationship therewith; or

               (d) solicit or attempt to solicit or encourage any person who is
then, or was within the then most recent 12-month period to the knowledge of
Executive, an employee, agent, consultant or representative of the Company or
Parent to become an employee, agent, representative or consultant of or to
Executive or any other individual or entity.

7 of 10



--------------------------------------------------------------------------------



 



     6.02 Permitted Investments. Nothing in this Article VI shall prevent
Executive from making or holding an investment in securities traded on any
national securities exchange or traded in the over-the-counter market, provided
said investments do not exceed one percent (1%) of the issued and outstanding
securities of any one such issuer or, if the total investment in the issuer is
$500,000 or less, up to five percent (5%) of such issued and outstanding
securities.

     6.03 Injunctive Relief. Executive agrees that the Company is entitled to
injunctive and other equitable relief to prevent a breach or threatened breach
of this Article VI, which shall be in addition to any other rights or remedies
to which the Company may be entitled.

     6.04 Consideration. Executive hereby Acknowledges and agrees that his
agreement to the provisions set forth in this Article 6 are conditions precedent
to the consummation of the Acquisition and that the Purchase Price paid to
sellers pursuant to the Acquisition is consideration provided in exchange for,
among other things, Executive’s agree to the provisions of this Article 6.

ARTICLE VI I
MISCELLANEOUS

     7.01 Assignment. This Agreement and all of the provisions hereof will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that neither this Agreement nor any of
the rights, interests or obligations hereunder may be assigned by Executive on
the one hand, or Parent and/or the Company on the other hand, without the prior
written consent of the other party or parties.

     7.02 Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or
unenforceable or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. In furtherance and not in limitation of the foregoing, should the
duration or geographical extent of, or business activities covered by, any
provision of this Agreement be in excess of that which is valid and enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities which may validly and enforceably be covered.
Executive acknowledges the uncertainty of the law in this respect and expressly
stipulates that this Agreement be given the construction which renders its
provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law.

     7.03 Complete Agreement. This Agreement, together with the Acquisition
Agreement, contains the complete agreement between the parties with respect to
the subject matter hereof and supersedes any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related to the subject matter hereof in any way. No person, whether or not an
officer, agent, employee or representative of any party, has made or has any
authority to make for or on behalf of that party any agreement, representation,
warranty, statement, promise, arrangement or understanding not expressly set
forth in this Agreement or the Acquisition Agreement (any such other agreements
“Parole Agreements”). The parties acknowledge that in entering into this
Agreement, they have not relied and will not in any way rely upon any Parole
Agreements.

     7.04 Counterparts. This Agreement may be executed in one or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together, when delivered, will constitute
one and the same instrument.

8 of 10



--------------------------------------------------------------------------------



 



     7.05 Governing Law; Choice of Forum; Enforcement. The internal law, without
regard to conflicts of laws principles, of the State of Minnesota will govern
all questions concerning the construction, validity and interpretation of this
Agreement and the performance of the obligations imposed by this Agreement. Any
and every legal proceeding arising out of or in connection with this Agreement
shall be brought in the appropriate courts of the State of Minnesota, and each
of the parties hereto consents to the exclusive jurisdiction of such courts.

     7.06 Injunctive Relief. Executive agrees that it would be difficult to
compensate the Company and Parent fully for damages for any violation of the
provisions of Articles IV, V and VI of this Agreement. Accordingly, Executive
specifically agrees that both the Company and Parent shall be entitled to
injunctive relief to enforce the provisions of such Articles.

     7.07 No Waiver. No term or condition of this Agreement shall be deemed to
have been waived, nor shall there by any estoppel to enforce any provisions of
this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought. Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

     7.08 Modification. This Agreement may not be altered, modified or amended
except by an instrument in writing signed by Executive, the Company and Parent.

     7.09 Survival. Articles IV, V and VI and Section 2.08 (Compensation Upon
Termination) shall survive the termination or expiration of this Agreement.
Further, the bonus payable pursuant to Section 2.02(b)(y) shall be payable to
Executive in accordance with its terms notwithstanding the earlier expiration of
this Agreement, but only in the event that such bonus is otherwise earned as a
result of the Companies having exceeded the EBIT targets set forth in
Section 2.02(b)(y) and Executive having been employed by the Company pursuant to
the terms of this Agreement on the fifth anniversary of the Effective Date.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.

EXECUTIVE:

     
                                                                                
   
Gen Fukunaga
   
 
   
COMPANY:
  PARENT:
 
   
FUNimation Productions, Ltd.,
A Texas limited partnership
  Navarre Corporation,
a Minnesota corporation
 
   
By:                                                            
  By:                                                            
Name:                                                       
  Name:                                                       
Its:                                                            
  Its:                                                            

9 of 10



--------------------------------------------------------------------------------



 



Exhibit A

Form of Stock Option Agreement

(Attached)

10 of 10